  

EXHIBIT 10.1

 

SUBSCRIPTION AGREEMENT

 

AmpliPhi Biosciences Corporation

4870 Sadler Road, Suite 300

Glen Allen, Virginia 23060

Attn: Jeremy Curnock Cook

 

Ladies and Gentlemen:

 

sECTION 1.        Issuance of Common Stock and Warrants.

 

1.1           Stock and Warrant Subscription. The undersigned (the “Purchaser”),
intending to be legally bound, hereby irrevocably agrees to purchase from
AmpliPhi Biosciences Corporation, a Washington corporation (the “Company”), (a)
such number of shares of the Company’s Common Stock (“Common Stock”) set forth
opposite such Purchaser’s name on Exhibit A (all of the shares of Common being
purchased in the Offering being referred to herein as the “Shares”) for a
purchase price per share of $0.165 (the “Purchase Price”), and (b) a warrant
representing the right to purchase that number of shares of Common Stock equal
to twenty five percent (25%) of the number of shares of Common Stock being
purchased by the Purchaser on the Closing Date (subject to adjustment to reflect
forward or reverse stock splits, stock dividends, recapitalizations and the
like) at a per share exercise price equal to $0.215 in the form attached hereto
as Exhibit B (each such warrant, a “Warrant” and collectively, the “Warrants”)
for the aggregate consideration set forth on Exhibit A hereof (the “Subscription
Amount”).

 

1.2           Offering. This subscription is submitted to you in accordance with
and subject to the terms and conditions described in this Subscription Agreement
(this “Agreement” or this “Subscription Agreement”). The Company is offering
(the “Offering”) an aggregate of 78,787,880 shares of Common Stock and Warrants
to purchase an aggregate of 19,696,971 shares of Common Stock (together, the
“Offered Securities”).

 

1.3           Payment. The Purchaser may purchase the Offered Securities with
cash or other immediately available funds equal to the Subscription Amount. In
order to complete the Purchaser’s subscription hereunder, the Purchaser shall
deliver a completed and executed Signature Page to this Subscription Agreement
together with a check for, or wire transfer of, the Subscription Amount.

 

sECTION 2.        Closing.

 

The closing of the purchase and sale of Offered Securities hereunder (the
“Closing”) shall be held as soon as practicable after the date of this
Agreement, and in any event within five business days of the date of this
Agreement, at such place as is mutually agreeable to the Company and each
Purchaser identified on Exhibit A hereto (the “Closing Date”). At the Closing:

 

(a)          Each Purchaser, severally and not jointly, shall wire funds in the
amount set forth opposite such Purchaser’s name on Exhibit A directly to the
Company’s account in accordance with the wire instructions below; and

 

 

 

 

(b)          the Company shall deliver a certificate representing the applicable
number of Shares and the Warrant to Purchaser.

 

sECTION 3.        Representations and Warranties of the Company.

 

Except as set forth in the Disclosure Schedules which Disclosure Schedules shall
be deemed a part hereof and shall qualify any representation or otherwise made
herein to the extent of the disclosure contained in the corresponding Section of
the Disclosure Schedules, the Company hereby represents, warrants and covenants
to each Purchaser that:

 

3.1           Organization, Good Standing and Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Washington and has the requisite corporate power to own,
lease and operate its properties and assets and to conduct its business as it is
now being conducted. The Company does not have any subsidiaries other than
Special Phage Holdings Pty Ltd. and Biocontrol Ltd. The Company is qualified to
do business as a foreign corporation and is in good standing in every
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except for any jurisdiction(s) (alone or
in the aggregate) in which the failure to be so qualified will not have a
Material Adverse Effect. For the purposes of this Agreement, “Material Adverse
Effect” means any effect on the business, operations, properties or financial
condition of the Company that is material and adverse to the Company, taken as a
whole, and any condition, circumstance or situation that would prohibit the
Company from entering into and performing any of its obligations hereunder.

 

3.2           Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and perform this Agreement and to
issue and sell the Shares in accordance with the terms hereof. The execution,
delivery and performance of this Agreement by the Company and the consummation
by it of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company, its board of directors or stockholders is
required. When executed and delivered by the Company, this Agreement shall
constitute a valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application. The Company’s board of directors,
at a meeting duly called and held, adopted resolutions approving the
transactions contemplated hereby.

 

2

 

 

3.3           Capitalization.

 

(a)          The authorized capital stock of the Company consists of 445,000,000
shares of Common Stock and 10,000,000 shares of Preferred Stock. As of March 4,
2015 (1) 199,159,093 shares of Common Stock were issued and outstanding, (2)
8,671,040 shares Series B Preferred Stock were issued and outstanding, which
were convertible into 86,710,400 shares of Common Stock, (3) no shares of Common
Stock are held by the Company in its treasury, (4) 38,890,452 shares of Common
Stock were reserved for issuance pursuant to warrants (the “Existing Warrants”),
and (5) 22,034,747 shares were reserved for issuance pursuant to stock options
issued under the Company’s current stock option plans (the “Stock Options”), and
(6) 39,250,000 shares remained available for issuance under the Company’s
current stock option plans. Except for the foregoing Common Stock, Preferred
Stock, the Existing Warrants, the Stock Options, and as disclosed in Schedule
3.3(a), as of the date hereof, no shares of capital stock or other equity or
voting securities of Company are issued, reserved for issuance or outstanding
and there exist no outstanding options to purchase shares of the Common Stock,
rights (including conversion or preemptive rights and rights of first refusal or
similar rights) or agreements, orally or in writing, to purchase or otherwise
acquire from the Company any shares of capital stock or any securities
convertible into or exchangeable for shares of Company capital stock. All
outstanding shares of capital stock and other equity or voting securities of the
Company (including the Existing Warrants and Stock Options) are, and all shares
which may be issued pursuant thereto will be, when issued in accordance with the
terms and conditions of their authorizing documents, duly authorized, validly
issued, fully paid and non-assessable and not subject to or issued in violation
of any preemptive right, purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right. Other than the shares
of Series B Preferred Stock, Existing Warrants and Stock Options, there are no
outstanding bonds, debentures, notes or other indebtedness or securities of the
Company having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which any Company
stockholder may vote. All of the issued and outstanding shares of Company
capital stock were offered, issued, sold and delivered by the Company in
compliance with all applicable state and federal laws concerning the issuance of
securities. Further, none of such shares were issued in violation of any
preemptive rights. There are no securities or instruments issued by or to which
the Company is a party containing anti-dilution or similar provisions that will
be triggered by the issuance of the Shares, the Warrants or the securities
underlying the Warrants.

 

(b)          There are no outstanding rights, commitments or contracts of any
kind obligating the Company to repurchase, redeem or otherwise acquire any
shares of capital stock or other equity or voting securities of the Company. As
of the date hereof, other than (i) the Subscription Agreement dated June 26,
2013, between the Company and the holder of the Company’s Series B Preferred
Stock and (ii) the Subscription Agreement and Registration Rights Agreement
dated December 19, 2013 between the Company and the purchasers party thereto,
there are no Contracts of any character (contingent or otherwise) pursuant to
which any person is or may be entitled to cause the Company to file a
registration statement under the Securities Act, or which otherwise relate to
the registration of any securities of the Company. Other than as set forth on
Schedule 3.3(b), there are no voting trusts, proxies, anti-takeover plans or
other contracts of any character to which the Company is a party or by which it
is bound or to which any of the Company’s stockholders is a party or by which
any of them is bound, in each case, with respect to the issuance, holding,
acquisition, voting or disposition of any shares of capital stock of the
Company. Other than as set forth on Schedule 3.3(b), the Company does not own,
directly or indirectly, any capital stock, security or other ownership or equity
interest in any entity.

 

(c)          The shares to be issued and sold hereunder have been duly
authorized by all necessary corporate action and, when paid for and issued in
accordance with the terms hereof, will be validly issued, fully paid and
nonassessable. In addition, such shares will be free and clear of all liens,
claims, charges, security interests or agreements, pledges, assignments,
covenants, restrictions or other encumbrances created by, or imposed by, the
Company (collectively, “Encumbrances”) and rights of refusal of any kind imposed
by the Company (other than restrictions on transfer under applicable securities
laws) and the holder of such shares shall be entitled to all rights accorded to
a holder of Common Stock.

 

3

 

 

3.4           No Conflicts; Governmental Approvals. The execution, delivery and
performance of the Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby do not and will not (i) violate any
provision of the Company’s Amended and Restated Articles of Incorporation or
Amended and Restated Bylaws, each as amended to date, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company is a party or by which the Company’s properties or assets
are bound, or (iii) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree (including federal
and state securities laws and regulations) applicable to the Company or by which
any property or asset of the Company is bound or affected, except for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect. The Company is not required under federal, state, foreign or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement or issue and sell the shares in accordance with the terms hereof
(other than any filings, consents and approvals which may be required to be made
by the Company under applicable state and federal securities laws, rules or
regulations prior to or subsequent to the Closing).

 

3.5           Financial Statements. For purposes of this Agreement, “Financial
Statements” means the audited balance sheet of the Company as of December 31,
2013, the audited statement of income and retained earnings and unaudited
statement of cash flows of the Company for the year ended on the Financial
Statement Date, and the unaudited balance sheet, statement of income and
retained earnings, and statement of cash flows of the Company for the nine-month
period ended September 30, 2014 (the “Financial Statement Date”). An accurate
copy of the Financial Statements has been provided to Purchaser. Except as set
forth on Schedule 3.5, such Financial Statements fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject to
normal year-end adjustments). Except as set forth on Schedule 3.5, such
Financial Statements were prepared in accordance with generally accepted
accounting principles. Since the Financial Statement Date, the Company has not
incurred any liabilities or obligations (whether absolute, accrued, fixed,
contingent, liquidated, unliquidated or otherwise and whether due or to become
due) of any nature, except liabilities, obligations or contingencies (i) which
were incurred after the Financial Statement Date in the ordinary course of
business consistent with past practices under any contract, commitment or
agreement specifically disclosed in the Schedules or not required to be
disclosed thereon because of the term or amount involved or otherwise, (ii)
which were incurred as a result of the transactions described herein, or (iii)
which would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on the Company. Except as set forth on
Schedule 3.5, the Company has timely filed all forms, reports and other
documents material to the business of the Company required to be filed prior to
the date hereof with any governmental authority.

 

4

 

 

3.6           Internal Controls. The Company has established and maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that: (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

3.7           No Material Adverse Change. Except as disclosed in Schedule 3.7,
since the Financial Statement Date, the Company has not (i) experienced or
suffered any Material Adverse Effect, (ii) incurred any material liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in the ordinary course of the Company’s business or (iii) declared, made or paid
any dividend or distribution of any kind on its capital stock.

 

3.8           Litigation. No action, suit, proceeding or investigation is
currently pending or, to the knowledge of the Company, has been threatened in
writing against the Company that: (i) concerns or questions the validity of this
Agreement; (ii) concerns or questions the right of the Company to enter into
this Agreement; or (iii) is reasonably likely to have a Material Adverse Effect.
The Company is neither a party to nor subject to the provisions of any material
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or that the Company intends to initiate that would
have a Material Adverse Effect.

 

3.9           Compliance. Except for defaults or violations which are not
reasonably likely to have a Material Adverse Effect, the Company (i) is not in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company under), nor has the Company received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is not in violation of any order of any court,
arbitrator or governmental body, or (iii) is not or has not been in violation of
any statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws, applicable to its
business.

 

3.10         Intellectual Property

 

(a)          The Company has entered into agreements with each of its current
and former officers, employees and consultants involved in research and
development work, including development of the Company’s products and technology
providing the Company, to the extent permitted by law, with title and ownership
to patents, patent applications, trade secrets and inventions conceived,
developed, reduced to practice by such person, solely or jointly with other of
such persons, during the period of employment by the Company, except where the
failure to have entered into such an agreement would not have a Material Adverse
Effect. The Company is not aware that any of its employees or consultants is in
material violation thereof.

 

5

 

 

(b)          To the Company’s knowledge, the Company owns or possesses adequate
rights to use all, if any, trademarks, service marks, trade names, domain names,
copyrights, patents, patent applications, inventions, know how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), and other intellectual property rights
(“Intellectual Property”) as are necessary for the conduct of its business. In
addition, (i) to the knowledge of the Company, there is no infringement,
misappropriation or violation by third parties of any such Intellectual
Property; (ii) there is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or claim by others against the Company
challenging the Company’s rights in or to any such Intellectual Property;
(iii) the Intellectual Property owned by the Company and, to the knowledge of
the Company, the Intellectual Property licensed to the Company has not been
adjudged invalid or unenforceable by a court of competent jurisdiction or
applicable government agency, in whole or in part, and there is no pending or,
to the knowledge of the Company, threatened action, suit, proceeding or claim by
others challenging the validity or scope of any such Intellectual Property; (iv)
there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by others against the Company that the Company
infringes, misappropriates or otherwise violates any Intellectual Property or
other proprietary rights of others, and the Company has not received any written
notice of such claim; and (v) to the Company’s knowledge, no employee of the
Company is the subject of any claim or proceeding involving a violation of any
term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-solicitation agreement,
nondisclosure agreement or any restrictive covenant to or with a former employer
where the basis of such violation relates to such employee’s employment with the
Company or actions undertaken by the employee while employed with the Company.

 

3.11         FDA Compliance.

 

(a)          The Company: (i) is in material compliance with all statutes, rules
or regulations applicable to the ownership, testing, development, manufacture,
packaging, processing, use, distribution, marketing, labeling, promotion, sale,
offer for sale, storage, import, export or disposal of any product that is under
development, manufactured or distributed by the Company (“Applicable Laws”);
(ii) has not received any FDA Form 483, notice of adverse finding, warning
letter, untitled letter or other correspondence or notice from the U.S. Food and
Drug Administration (the “FDA”) or any other federal, state, local or foreign
governmental or regulatory authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”); (iii) possesses all
material Authorizations necessary for the operation of its business and such
Authorizations are valid and in full force and effect and the Company is not in
material violation of any term of any such Authorizations; and (iv) since
December 31, 2012: (A) has not received notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from the FDA or any other federal, state, local or foreign governmental or
regulatory authority or third party alleging that any product operation or
activity is in material violation of any Applicable Laws or Authorizations and
the Company has no knowledge that the FDA or any other federal, state, local or
foreign governmental or regulatory authority or third party is considering any
such claim, litigation, arbitration, action, suit, investigation or proceeding;
(B) has not received notice that the FDA or any other federal, state, local or
foreign governmental or regulatory authority has taken, is taking or intends to
take action to limit, suspend, modify or revoke any material Authorizations and
has no knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority is considering such action; (C) has filed,
obtained, maintained or submitted all material reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations and that all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were materially complete and correct
on the date filed (or were corrected or supplemented by a subsequent
submission); and (D) has not, either voluntarily or involuntarily, initiated,
conducted, or issued or caused to be initiated, conducted or issued, any recall,
market withdrawal or replacement, safety alert, post-sale warning, “dear doctor”
letter, or other notice or action relating to the alleged lack of safety or
efficacy of any product or any alleged product defect or violation and, to the
Company’s knowledge, no third party has initiated, conducted or intends to
initiate any such notice or action.

 

6

 

 

(b)          Since January 1, 2010, the Company has not received any notices or
correspondence from the FDA or any other federal, state, local or foreign
governmental or regulatory authority requiring the termination, suspension or
material modification of any studies, tests or preclinical or clinical trials
conducted by or on behalf of the Company.

 

3.12         General Healthcare Regulatory Compliance.

 

(a)          As used in this subsection:

 

(i)          “Governmental Entity” means any national, federal, state, county,
municipal, local or foreign government, or any political subdivision, court,
body, agency or regulatory authority thereof, and any person exercising
executive, legislative, judicial, regulatory, taxing or administrative functions
of or pertaining to any of the foregoing.

 

(ii)         “Law” means any federal, state, local, national or foreign law,
statute, code, ordinance, rule, regulation, order, judgment, writ, stipulation,
award, injunction, decree or arbitration award or finding.

 

(b)          The Company has not committed any act, made any statement or failed
to make any statement that would reasonably be expected to provide a basis for
the FDA or any other Governmental Entity to invoke its policy with respect to
“Fraud, Untrue Statements of Material Facts, Bribery, and Illegal Gratuities”,
or similar policies, set forth in any applicable Laws. Neither the Company, nor,
to the knowledge of the Company, any of its officers, key employees or agents
has been convicted of any crime or engaged in any conduct that has resulted, or
would reasonably be expected to result, in debarment under applicable Law,
including, without limitation, 21 U.S.C. Section 335a. No claims, actions,
proceedings or investigations that would reasonably be expected to result in
such a material debarment or exclusion are pending, or to the knowledge of the
Company, threatened, against the Company or any of its respective officers,
employees or agents.

 

7

 

 

(c)          Each of the Company and, to its knowledge, its directors, officers,
employees, and agents (while acting in such capacity) is, and at all times has
been, in material compliance with all health care Laws applicable to the Company
or by which any of its properties, businesses, products or other assets is bound
or affected, including, without limitation, the federal Anti-kickback Statute
(42 U.S.C. § 1320a-7b(b)), the Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)),
the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the administrative False
Claims Law (42 U.S.C. § 1320a-7b(a)), the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), the exclusion laws (42
U.S.C. § 1320a-7), the Food Drug and Cosmetic Act (21 U.S.C. §§ 301 et seq.)
(collectively, “Health Care Laws”). The Company has not received any
notification, correspondence or any other written or oral communication from any
Governmental Entity, including, without limitation, the FDA, the Centers for
Medicare and Medicaid Services, and the Department of Health and Human Services
Office of Inspector General, of potential or actual material non-compliance by,
or liability of, the Company under any Health Care Laws.

 

(d)          The Company is not a party to any corporate integrity agreements,
monitoring agreements, consent decrees, settlement orders, or similar agreements
with or imposed by any Governmental Entity.

 

3.13         Application of Takeover Protections. The issuance of the Offered
Securities hereunder and Purchaser’s ownership thereof is not prohibited by the
business combination statutes of the state of Washington. The Company has not
adopted any stockholder rights plan, “poison pill” or similar arrangement that
would trigger any right, obligation or event as a result of the issuance of the
Offered Securities and Purchaser’s ownership of such securities and there are no
similar anti-takeover provisions under the Company's charter documents.

 

3.14         Private Placement. Neither the Company nor its Affiliates, nor any
person acting on its or their behalf, (i) has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act of 1933 and the rules and regulations promulgated thereunder
(together, the “Securities Act”)) in connection with the offer or sale of the
Offered Securities or (ii) has issued any shares of Common Stock or shares of
any series of Preferred Stock or other securities or instruments convertible
into, exchangeable for or otherwise entitling the holder thereof to acquire
shares of Common Stock which would be integrated with the sale of the Offered
Securities to Purchaser for purposes of the Securities Act or of any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated, nor will the Company or
any of its subsidiaries or affiliates take any action or steps that would
require registration of any of the Offered Securities under the Securities Act
or cause the offering of the Offered Securities to be integrated with other
offerings. Assuming the accuracy of the representations and warranties of
Purchaser, the offer and sale of the Offered Securities by the Company to
Purchaser pursuant to this Agreement will be exempt from the registration
requirements of the Securities Act.

 

3.15         No Disqualification Events. With respect to Offered Securities to
be offered and sold hereunder in reliance on Rule 506 under the Securities Act
(“Regulation D Securities”), neither the Company, nor, to the Company’s
knowledge, any of its predecessors, any affiliated issuer, any director,
executive officer, other officer of the Company participating in the offering,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, any person that has been or
will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with such sale of Offered Securities, nor any promoter
(as that term is defined in Rule 405 under the Securities Act) connected with
the Company in any capacity at the time of sale (each, an “Company Covered
Person” and, together, “Company Covered Persons”) is subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualification Event”), except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care
to determine whether any Company Covered Person is subject to a Disqualification
Event. The Company has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e), and has furnished to the Purchasers a copy of any
disclosures provided thereunder.

 

8

 

 

3.16         No Manipulation of Stock. The Company has not taken and will not,
in violation of applicable law, take, any action outside the ordinary course of
business designed to or that might reasonably be expected to cause or result in
unlawful manipulation of the price of the Common Stock.

 

sECTION 4.        Representations and Warranties of the Purchaser.

 

Each Purchaser, severally and not jointly, hereby represents, warrants and
covenants to the Company as follows:

 

4.1           None of the Offered Securities or securities underlying the
Offered Securities are registered under the Securities Act or any state
securities laws. The Purchaser understands that the offering and sale of the
Offered Securities is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof each as promulgated by the
United States Securities and Exchange Commission (the “SEC”) thereunder, based,
in part, upon the representations, warranties and agreements of the Purchaser
contained in this Subscription Agreement.

 

4.2           Prior to the execution of this Subscription Agreement, the
Purchaser and the Purchaser's attorney, accountant, purchaser representative
and/or tax adviser, if any (collectively, the “Advisers”), have received this
Subscription Agreement, the terms of the Common Stock, the Warrant and all
documents requested by the Purchaser, have carefully reviewed them and
understand the information contained therein.

 

4.3           Neither the SEC nor any state securities commission or other
regulatory authority has approved the Offered Securities or passed upon or
endorsed the merits of the offering of the Offered Securities.

 

4.4           All documents, records, and books pertaining to the investment in
the Offered Securities have been made available for inspection by such Purchaser
and its Advisers, if any.

 

4.5           The Purchaser and its Advisers, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Offered
Securities and the business, financial condition and results of operations of
the Company, and all such questions have been answered to the full satisfaction
of the Purchaser and its Advisers, if any.

 

4.6           In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or information (oral or
written) other than as stated in this Subscription Agreement, the terms of the
Common Stock or the Warrant.

 

9

 

 

4.7           The Purchaser is unaware of, is in no way relying on, and did not
become aware of the Offering of the Offered Securities through or as a result
of, any form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television, radio
or the Internet (including, without limitation, internet “blogs,” bulletin
boards, discussion groups and social networking sites) in connection with the
Offering and sale of the Offered Securities and is not subscribing for the
Offered Securities and did not become aware of the Offering of the Offered
Securities through or as a result of any seminar or meeting to which the
Purchaser was invited by, or any solicitation of a subscription by, a person not
previously known to the Purchaser in connection with investments in securities
generally.

 

4.8           The Purchaser has taken no action that would give rise to any
claim by any person for brokerage commissions, finders' fees or the like
relating to this Subscription Agreement or the transactions contemplated hereby.

 

4.9           The Purchaser, together with its Advisers, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Offered Securities and the Company and
to make an informed investment decision with respect thereto.

 

4.10         The Purchaser is not relying on the Company or any of its
respective employees or agents with respect to the legal, tax, economic and
related considerations of an investment in the Offered Securities, and the
Purchaser has relied on the advice of, or has consulted with, only its own
Advisers.

 

4.11         The Purchaser is acquiring the Offered Securities solely for such
Purchaser's own account for investment purposes only and not with a view to or
intent of resale or distribution thereof, in whole or in part. The Purchaser has
no agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of the Offered Securities and the Purchaser has no
plans to enter into any such agreement or arrangement.

 

4.12         The Purchaser must bear the substantial economic risks of the
investment in the Offered Securities indefinitely because none of the securities
included in the Offered Securities may be sold, hypothecated or otherwise
disposed of unless subsequently registered under the Securities Act and
applicable state securities laws or an exemption from such registration is
available. Legends to the following effect shall be placed on the securities
included in the Offered Securities to the effect that they have not been
registered under the Securities Act or applicable state securities laws:

 

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON THE
CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”). THE HOLDER
HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY
THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY
IN ACCORDANCE WITH AN EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT,
IF AVAILABLE, OR UNDER AN EFFECTIVE REGISTRATION STATEMENT, AND, IN EACH CASE,
IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS.

 

10

 

 

4.13         Appropriate notations will be made in the Company's books to the
effect that the Offered Securities have not been registered under the Securities
Act or applicable state securities laws. Stop transfer instructions will be
placed with the transfer agent of the securities. There can be no assurance that
there will be any market for resale of the Offered Securities, nor can there be
any assurance that such securities will be freely transferable at any time in
the foreseeable future. The Purchaser has adequate means of providing for such
Purchaser's current financial needs and foreseeable contingencies and has no
need for liquidity of its investment in the Offered Securities for an indefinite
period of time.

 

4.14         The Purchaser either:

 

(a)          meets the requirements of at least one of the suitability standards
for an “accredited investor” as that term is defined in Regulation D and as set
forth on the Accredited Investor Certification attached hereto as Exhibit C; or

 

(b)          is not a “U.S. Person” as defined in Regulation S; and specifically
the Purchaser is not (all Purchasers who are not a U.S. Person must INITIAL this
section as indicated to confirm their careful review and understanding of this
Section) Initial _______:

 

(i)          a natural person resident in the United States of America,
including its territories and possessions (“United States”);

 

(ii)         a partnership or corporation organized or incorporated under the
laws of the United States;

 

(iii)        an estate of which any executor or administrator is a U.S. Person;

 

(iv)        a trust of which any trustee is a U.S. Person;

 

(v)         an agency or branch of a foreign entity located in the United
States;

 

(vi)        a non-discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary for the benefit or account of a
U.S. Person;

 

(vii)       a discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

 

11

 

 

(viii)      a partnership or corporation: (A) organized or incorporated under
the laws of any foreign jurisdiction; and (B) formed by a U.S. Person
principally for the purpose of investing in securities not registered under the
Securities Act, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a) under the Act) who are not natural persons,
estates or trusts.

 

(c)          And, in addition (to the extent (a) above is inapplicable):

 

(i)          the Purchaser was not offered the Offered Securities in the United
States;

 

(ii)         at the time the buy-order for the Offered Securities was
originated, the Purchaser was outside the United States;

 

(iii)        the Purchaser is purchasing the Offered Securities for its own
account and not on behalf of any U.S. Person (as defined in Regulation S) and a
sale of the Offered Securities has not been pre-arranged with a purchaser in the
United States;

 

(iv)        the Purchaser agrees to resell the Offered Securities only in
accordance with the provisions of Regulation S, pursuant to registration under
the Act, or pursuant to an available exemption from registration and agrees not
to engage in hedging transactions with regard to such Offered Securities unless
in compliance with the Act;

 

(v)         the Purchaser agrees that any certificates for any Offered
Securities issued to such Purchaser shall contain a legend to the effect that
transfer is prohibited except in accordance with the provisions of Regulation S,
pursuant to registration under the Act or pursuant to an available exemption
from registration and that hedging transactions involving such Offered
Securities may not be conducted unless in compliance with the Act; and

 

(vi)        the Purchaser agrees that the Company is hereby required to refuse
to register any transfer of any Offered Securities issued to such Purchaser not
made in accordance with the provisions of Regulation S, pursuant to registration
under the Act, or pursuant to an available exemption from registration.

 

4.15         The Purchaser (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Offered Securities, such entity is duly organized, validly
existing and in good standing under the laws of the state of its organization,
the consummation of the transactions contemplated hereby is authorized by, and
will not result in a violation of state law or its charter or other
organizational documents, such entity has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof and to purchase
and hold the securities constituting the Offered Securities, the execution and
delivery of this Subscription Agreement has been duly authorized by all
necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound.

 

12

 

 

4.16         The Purchaser and the Advisers, if any, have had the opportunity to
obtain any additional information, to the extent the Company has such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information contained in all
documents received or reviewed in connection with the purchase of the Offered
Securities and have had the opportunity to have representatives of the Company
provide them with such additional information regarding the terms and conditions
of this particular investment and the financial condition, results of
operations, business of the Company deemed relevant by the Purchaser or the
Advisers, if any, and all such requested information, to the extent the Company
had such information in its possession or could acquire it without unreasonable
effort or expense, has been provided to the full satisfaction of the Purchaser
and the Advisers, if any.

 

4.17         Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company is complete and accurate and may be relied
upon by the Company in determining the availability of an exemption from
registration under federal and state securities laws in connection with the
offering of securities as described herein. The Purchaser further represents and
warrants that it will notify and supply corrective information to the Company
immediately upon the occurrence of any change therein occurring prior to the
Company's issuance of the Offered Securities.

 

4.18         The Purchaser has significant prior investment experience,
including investment in non-listed and non-registered securities. The Purchaser
is knowledgeable about investment considerations in development-stage companies
with limited operating histories. The Purchaser has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such a loss
should occur. The Purchaser's overall commitment to investments which are not
readily marketable is not excessive in view of the Purchaser’s net worth and
financial circumstances and the purchase of the Offered Securities will not
cause such commitment to become excessive. The investment is a suitable one for
the Purchaser.

 

4.19         The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or the Advisers, if any,
consider material to its decision to make this investment.

 

4.20         No oral or written representations have been made, or oral or
written information furnished, to the Purchaser or the Advisers, if any, in
connection with the Offering which are in any way inconsistent with the
information contained in this Subscription Agreement or the Offered Securities.

 

13

 

 

4.21         [Intentionally Omitted].

 

4.22         THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THE SECURITIES HAVE NOT BEEN RECOMMENDED, APPROVED OR DISAPPROVED BY
THE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS SUBSCRIPTION
AGREEMENT AND THE TERMS OF THE WARRANT. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.

 

4.23         In making an investment decision Purchasers must rely on their own
examination of the Company and the terms of the Offering, including the merits
and risks involved. The Purchaser should be aware that it will be required to
bear the financial risks of this investment for an indefinite period of time

 

4.24         (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates.

 

4.25         The Purchaser should check the Office of Foreign Assets Control
(“OFAC”) website at http://www.treas.gov/ofac before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at http://www.treas.gov/ofac. In addition, the programs administered by
OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists.

 



 



1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 

14

 

 

4.26         To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph. The Purchaser agrees to promptly notify
the Company should the Purchaser become aware of any change in the information
set forth in these representations. The Purchaser understands and acknowledges
that, by law, the Company may be obligated to “freeze the account” of the
Purchaser, either by prohibiting additional subscriptions from the Purchaser,
declining any redemption requests and/or segregating the assets in the account
in compliance with governmental regulations, and the Company may also be
required to report such action and to disclose the Purchaser’s identity to OFAC.
The Purchaser further acknowledges that the Company may, by written notice to
the Purchaser, suspend the redemption rights, if any, of the Purchaser if the
Company reasonably deems it necessary to do so to comply with anti-money
laundering regulations applicable to the Company or any of the Company’s service
providers. These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs.

 

4.27         To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure,2 or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below.

 

4.28         If the Purchaser is affiliated with a non-U.S. banking institution
(a “Foreign Bank”), or if the Purchaser receives deposits from, makes payments
on behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

 



 

 

2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 

4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 

15

 

 

sECTION 5.        Conditions to the Purchasers’ Obligations.

 

The obligations of each Purchaser under subsection 1.1 of this Agreement with
respect to the Closing are subject to the fulfillment on or before each Closing
(unless otherwise indicated) of each of the following conditions:

 

5.1           Representations and Warranties. The representations and warranties
of the Company contained in Section 3 shall be true and correct in all material
respects on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing.

 

5.2           Performance. The Company shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the Closing.

 

5.3           Compliance Certificate. The President of the Company shall deliver
to the Purchasers at the Closing a certificate stating that the conditions
specified in Sections 5.1 and 5.2 have been fulfilled.

 

5.4           Secretary’s Certificate. The Company shall deliver to the
Purchasers at the Closing a certificate of the Secretary of the Company with
respect to the Company’s Amended and Restated Articles of Incorporation, the
Company’s Amended and Restated Bylaws and the resolutions of the Company’s board
of directors relating to the transactions contemplated hereby.

 

5.5           Permits, Qualifications and Consents. All permits, authorizations,
approvals, consents or permits, if any, of any governmental authority or
regulatory body of the United States or of any state that are required in
connection with the lawful issuance and sale of the Offered Securities pursuant
to this Agreement shall be duly obtained and effective as of the Closing.

 

5.6           Opinion of Company Counsel. Each Investor shall have received from
Morrison & Foerster LLP, counsel for the Company, an opinion, dated as of the
Closing, in substantially the form attached hereto as Exhibit D.

 

5.7           Registration Rights Agreement. The Company shall have delivered to
each Purchaser a copy of the Registration Rights Agreement signed by the
Company.

 

sECTION 6.          Conditions to the Company’s Obligations.

 

The obligations of the Company to the Purchasers with respect to the Closing are
subject to the fulfillment on or before the Closing of each of the following
conditions by the Purchasers:

 

6.1           Representations and Warranties. The representations and warranties
of the Purchasers contained in Section 4 shall be true and correct on and as of
the Closing with the same effect as though such representations and warranties
had been made on and as of the Closing.

 

16

 

 

6.2           Payment of Purchase Price. The Purchasers shall have delivered the
purchase price specified in Section 1.1 for the Offered Securities set forth
opposite each Purchaser’s name on Exhibit A hereto.

 

6.3           Permits, Qualifications and Consents. All permits, authorizations,
approvals, consents or permits, if any, of any governmental authority or
regulatory body of the United States or of any state that are required in
connection with the lawful issuance and sale of the Offered Securities pursuant
to this Agreement shall be duly obtained and effective as of the Closing.

 

6.4           Registration Rights Agreement. Each Purchaser shall have delivered
to the Company a copy of the Registration Rights Agreement signed by such
Purchaser.

 

sECTION 7.        Indemnification.

 

7.1           Indemnification by the Company. The Company agrees to indemnify
and hold harmless the Purchaser and its respective officers, directors,
employees, agents, attorneys, control persons and affiliates from and against
all losses, liabilities, claims, damages, costs, fees and expenses whatsoever
(including, but not limited to, any and all legal and other expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of any actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by the Company of any covenant or agreement
made by the Company herein or in any other document delivered in connection with
this Subscription Agreement.

 

sECTION 8.        Survival of Representations and Warranties.

 

The representations and warranties of the Company made in this Subscription
Agreement shall survive the execution and delivery hereof and delivery of the
Shares and the underlying securities upon conversion of the Warrants for a
period of one year after Closing.

 

sECTION 9.        Legend Removal.

 

9.1           Certificates evidencing the Shares and the securities underlying
the Warrants shall not contain any legend (including the legends referenced in
Section 4 above), (i) while a Registration Statement covering the resale of such
security is effective under the Securities Act, (ii) following any sale of such
Shares or securities underlying the Warrants pursuant to Rule 144, (iii) if such
Shares or securities underlying the Warrants are eligible for sale under Rule
144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such Shares or
securities underlying the Warrants and without volume or manner-of-sale
restrictions, or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission). The Company shall cause
its counsel to issue a legal opinion to the transfer agent promptly if required
by the transfer agent to effect the removal of the legend hereunder. The Company
agrees that following such time as such legend is no longer required under this
Section 9.1, it will, no later than three Trading Days following the delivery by
a Purchaser to the Company or the transfer agent of a certificate representing
Shares or the securities underlying the Warrants, as the case may be, issued
with a restrictive legend (such third Trading Day, the “Legend Removal Date”),
deliver or cause to be delivered to such Purchaser a certificate representing
such Shares or securities underlying the Warrants that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to the transfer agent that enlarge the restrictions
on transfer set forth in Section 4. Certificates for Shares or securities
underlying the Warrants subject to legend removal hereunder shall be transmitted
by the transfer agent to the Purchaser by crediting the account of the
Purchaser’s prime broker with the Depository Trust Company System as directed by
such Purchaser.

 

17

 

 

9.2           In addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, for each $2,000 of Shares or securities underlying the Warrants
(based on the volume-weighted average price of the Common Stock on the date such
Shares or securities underlying the Warrants are submitted to the transfer
agent) delivered for removal of the restrictive legend and subject to this
Section 9, $10 per Trading Day for each Trading Day after the Legend Removal
Date until such certificate is delivered without a legend. Nothing herein shall
limit such Purchaser’s right to pursue actual damages for the Company’s failure
to deliver certificates representing any Shares or securities underlying the
Warrants as required by this Subscription Agreement, and such Purchaser shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

 

9.3           As used in this section:

 

(a)          “Trading Day” means (i) a day on which the Common Stock is listed
or quoted and traded on its Principal Market (unless the Principal Market is the
OTC Bulletin Board or the “pink sheets”), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board or the OTC QB, OTC
QX or “pink sheets” tier of the OTC Markets Group, Inc.), a day on which the
Common Stock is traded in the over-the-counter market, as reported by the OTC
Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading Market
(other than the OTC QB, OTC QX or “pink sheets” tier of the OTC Markets Group,
Inc.), a day on which the Common Stock is quoted in the over-the-counter market
as reported by the OTC QB, OTC QX or “pink sheets” tier of the OTC Markets
Group, Inc. (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

 

(b)          “Principal Market” means the Trading Market on which the Common
Stock is primarily listed on and quoted for trading, which, as of the Closing
Date, shall be the OTC Bulletin Board.

 

(c)          “Trading Market” means whichever of the New York Stock Exchange,
the NYSE-MKT, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market, the OTC Bulletin Board, the OTC QB, OTC QX or “pink
sheets” tier of OTC Markets Group, Inc. (or any similar organization or agency
succeeding to its function of reporting prices) on which the Common Stock is
listed or quoted for trading on the date in question.

 

18

 

 

sECTION 10.        Authorized Share Covenant.

 

10.1         The Company shall not issue any options to purchase Common Stock
until the earlier of (i) the completion by the Company of a reverse stock split
that results in the Company having additional authorized but unissued shares of
Common Stock and (ii) an increase in the number authorized but unissued shares
of Common Stock, in either case, which results in the number of authorized but
unissued shares of Common Stock equaling or exceeding the number of shares
available for issuance under the Company’s 2013 Stock Incentive Plan at the time
of such increase. This covenant shall terminate and have no further force or
effect on the earlier of such dates.

 

sECTION 11.        Notices.

 

11.1         Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth above, or (b) if to the
Purchaser, at the address set forth on the signature page hereof (or, in either
case, to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 9). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party's address which
shall be deemed given at the time of receipt thereof.

 

sECTION 12.        Miscellaneous.

 

12.1         Irrevocability; Binding Effect. The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person's heirs, executors, administrators, successors, legal
representatives, and permitted assigns.

 

12.2         Modification. This Subscription Agreement shall not be amended,
modified or waived except by an instrument in writing signed by the Company and
holders representing at least a majority of the shares of Common Stock purchased
hereunder; provided that any amendment, modification or waiver (i) that
increases the Purchase Price or (ii) that imposes any additional obligations on
the Purchaser, shall require the consent of each Purchaser. Purchaser
acknowledges that this Subscription Agreement may be amended without Purchaser’s
consent in accordance with the foregoing sentence.

 

12.3         Assignability. This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser and the transfer or assignment of the Offered Securities shall be made
only in accordance with all applicable laws.

 

19

 

 

12.4         Applicable Law. This Subscription Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts to be wholly-performed within said State, without regard to its
conflicts of laws principles.

 

12.5         Venue. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Subscription Agreement (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the federal or state courts located in the
City of New York, Borough of Manhattan. Each party hereby irrevocably submits to
the exclusive jurisdiction of the federal or state courts located in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. The parties hereby waive all
rights to a trial by jury.

 

12.6         Blue Sky Qualification. The purchase of Offered Securities under
this Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Offered Securities from applicable
federal and state securities laws. The Company shall not be required to qualify
this transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.

 

12.7         Use of Pronouns. All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.

 

12.8         Confidentiality. If the Purchaser has entered into a separate
agreement with the Company regarding confidentiality, such agreement shall
survive and control with respect to the subject matter thereof. If the Purchaser
has not entered into a separate agreement with the Company regarding
confidentiality, such Purchaser acknowledges and agrees as follows: (i) that any
information or data the Purchaser has acquired from or about the Company, not
otherwise properly in the public domain, was received in confidence; and (ii)
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Agreement, or use to the detriment of the Company or for
the benefit of any other person or persons, or misuse in any way, any
confidential information of the Company, including any scientific, technical,
trade or business secrets of the Company and any scientific, technical, trade or
business materials that are treated by the Company as confidential or
proprietary, including, but not limited to, ideas, discoveries, inventions,
developments and improvements belonging to the Company and confidential
information obtained by or given to the Company about or belonging to third
parties.

 

12.9         Termination. If the Closing does not occur on or prior to March 31,
2015, this Subscription Agreement shall automatically terminate, provided that
such termination shall be without prejudice to any breach of this Subscription
Agreement by either party prior to such termination.

 

20

 

 

12.10         Headings. Paragraph titles are for descriptive purposes only and
shall not control or alter the meaning of this Subscription Agreement as set
forth in the text.

 

12.11         Severability. Each provision of this Subscription Agreement shall
be considered separable and, if for any reason any provision or provisions
hereof are determined to be invalid or contrary to applicable law, such
invalidity or illegality shall not impair the operation of or affect the
remaining portions of this Subscription Agreement.

 

12.12         Counterparts. This Subscription Agreement may be executed in one
or more counterparts each of which shall be deemed an original, but all of which
shall together constitute one and the same instrument.

 

12.13         Expenses. Each of the parties hereto shall pay its own fees and
expenses (including the fees of any attorneys, accountants, appraisers or others
engaged by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions are
consummated.

 

12.14         Entire Agreement. Except as set forth in Section 12.8 above, this
Subscription Agreement, together with the exhibits and attachments hereto and
thereto constitute, the entire agreement between the Purchaser and the Company
with respect to the subject matter hereof and supersede all prior oral or
written agreements and understandings, if any, relating to the subject matter
hereof. The terms and provisions of this Subscription Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

21

 

 

To subscribe for Offered Securities in the private offering of the Company:

 

1.Date and Fill in the aggregate Subscription Amount of the Shares being
purchased and Complete and Sign the Signature Page of the Subscription
Agreement.

 

2.Initial the Accredited Investor Certification page attached as Exhibit C to
this letter.

 

3.Return all forms to Carolyn Sarosi by fax at 804.205.5001 or email to
##@ampliphibio.com and then send all signed original documents, including a
check for the Subscription Amount payable to the order of “AmpliPhi Biosciences
Corporation”, and mail to:

 

AmpliPhi Biosciences Corporation

4870 Sadler Road, Suite 300

Glen Allen, Virginia 23060

Attn: Jeremy Curnock Cook

 

Please include your name and federal tax ID number (if applicable) on the check.

 

4.For wiring funds directly to the Company’s account, use the following
instructions:

 

Account Name: AmpliPhi Biosciences Corporation

 

Account Number: ###-####-# ABA Number: ######### Swift Code: MRMDUS33 Bank Name
& Address HSBC Bank USA, N.A.   P.O. Box 9   Buffalo, New York 14240   Ref:
Investor Name, Tax ID Number and Address

 

 

 

 

AMPLIPHI BIOSCIENCES CORPORATION

SIGNATURE PAGE TO THE

SUBSCRIPTION AGREEMENT

 





 

 

Purchaser hereby elects to subscribe under the Subscription Agreement for shares
of Common Stock and a Warrant to purchase shares of Common Stock in the
aggregate Subscription Amount of $______________ (NOTE: to be completed by
Purchaser) and executes the Subscription Agreement.

 

Date (NOTE: To be completed by Purchaser): ________________________________

  

 



 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

            Print Name(s)   Social Security Number(s)                        
Signature(s) of Purchaser(s)   Signature                         Date   Address
 

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

            Name of Partnership,   Federal Taxpayer     Corporation, Limited  
Identification Number (if applicable)   Liability Company or Trust              
    By:             Name:   State of Organization       Title:                  
          Date   Address  

  

 

 

  Accepted and agreed to:                   AmplipHI BIOSCIENCES CORPORATION    
                      By:     Date:       Name:         Title:      

 

 

 

 

EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

 

 

 

EXHIBIT B

 FORM OF WARRANT

 

 

 

 

EXHIBIT C

 

ACCREDITED INVESTOR CERTIFICATION

 

 

 

 

EXHIBIT D

 

FORM OF LEGAL OPINION

 

 

 

DISCLOSURE SCHEDULES

 

 



